DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of converter device, hydraulic connection and flow direction and control valves (claim 11) and control valves electrically or pneumatically controlled by means of a computer (claim 12) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Objections
Claim 2 is objected to because of the following informalities:  line 2 should be amended to -wherein a vacuum is provided inside said volume-.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  line 1 should be amended to -A plant (600) for [[the]] treatment of an organic fraction of urban solid wastes -.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15:
The claim is unclear because of limitation “a thermal energy accumulator device” in lines 1-2. This limitation is unclear because of the “one or more thermal energy accumulator device” in line 2 of claim 14 (on which this claim depends) which raises a question of if these are the same structure or if they are different structures. For the sake of examination, the office has assumed these limitations refer to the same structure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent application publication number 2008/0156314 to Heuer et al. (Heuer).
Heuer discloses:
Regarding claim 1:
A solar energy converter device (figure 3-5B), comprising- 
a shell (1), and 
a core (2) internal to said shell (1), 
wherein said shell (1) and said core (2) develop axially along a longitudinal axis (see center axis in figure 4b and 5b) and comprise a volume (3) therebetween, 
2) including a thermally conductive matrix (10’ and 10”) in thermal exchange relationship with said volume (absorbs energy passing through the volume and transfers it to the conduit 5’ and 5”, 5”’ or 5””), and 
said matrix (10’ and 10”) housing one or more flow conduits (5’ and 5”, 5”’ or 5””) for a working fluid, said one or more flow conduits (5’ and 5”, 5”’ or 5””) being in a thermal exchange relationship (¶0045, inherent function of the conduits which absorb thermal energy from the matrix 10’ and 10”) with said thermally conductive matrix (10’ and 10”).  

Regarding claim 2:
The solar energy converter device according to Claim 1, wherein vacuum (3) is provided inside said volume (¶0002, “A hermetically sealed gap 3 between the glass tubes is evacuated to avoid heat losses”).  

Regarding claim 3:
The solar energy converter device according to Claim 1, wherein said shell (1) is made of refractive material (made of glass which is the same as the applicant’s outer shell as indicated on page 8 of the specification, ¶0044).  

Regarding claim 5:
The solar energy converter device according to Claim 1, wherein: 
said shell (1) is a tubular shell (see figures 4b and 5b), 
10’ and 10”) extends along said longitudinal axis (center axis in figures 4b and 5b) from a first end (see figure 1 below, element A) to a second end (see figure 1 below, element B) of said tubular shell (1), and 
said one or more flow conduits (5’ and 5”, 5”’ or 5””) extend within said matrix (10’ and 10”) along said longitudinal axis (center axis in figures 4b and 5b) and give out in correspondence of said first and second ends (see figure 1 below), and 
a first end member (see end of outer shell 1 at location A in figure 1 below) and a second end member (see end of outer shell 1 at location B in figure 1 below) are provided respectively at said first end and said second end and delimit (these ends of the glass delimit the volume) the volume between the tubular shell (1) and the core (2).  

    PNG
    media_image1.png
    430
    337
    media_image1.png
    Greyscale

Figure 1 - figure 4b of Heuer, annotated by the examiner
Regarding claim 6:

said shell (1) comprises an outer tubular element (glass tube, ¶0044), and 
said core (2) comprises an inner tubular element (glass tube, ¶0044) wherein said matrix (10’ and 10”) is housed (see figure 4b or 5b).  

Regarding claim 9:
A solar reactor (solar energy system of claim 1 is part of a system including a solar reflector mirror 8 making it a solar reactor, ¶0008), comprising: 
a solar energy converter device (figure 3-5b) according to claim 1, and 
a solar radiation concentrator device (8) including one or more reflecting elements configured to concentrate incident solar radiation in correspondence of said solar energy converter device (¶0008).

Regarding claim 10:
The solar reactor according to Claim 9, wherein said concentrator device includes at least one of: 
- a Fresnel mirror array, 
- a linear parabolic collector (8 is either a parabolic collector or disc parabolic collector based on the drawings and ¶0008), and 
- a disc parabolic collector.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuer as applied to claim 3 above, and further in view of US patent application publication number 2010/0126499 to Lu.
Regarding claim 4:
Heuer fails to disclose:
The solar energy converter device according to Claim 3, wherein said shell comprises a coating made of a solar radiation adsorbent material.  
Lu teaches:
	A solar energy converter device (figure 2) that includes a shell (24) and core (22). Further, the reference teaches coating the shell (24) in order to enhance solar radiation absorption (¶0015).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heuer to further include a coating on the shell as taught by Lu to improve solar radiation absorption (Heuer, ¶0015).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuer as applied to claim 3 above, and further in view of US patent number 4,095,428 to Warren.
Regarding claim 7:
Heuer fails to disclose:
The solar energy converter device according to Claim 5, wherein said matrix is made of a compacted powdered material.  
Warren teaches:
	A solar energy converter device that includes a matrix (33) that is made of a powder heat storage material (column 5, lines 65-68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heuer to replace the matrix in Heuer (10’ and 10”) with the matrix taught by Warren. This would be a simple substitution of one known element (matrix 10’ and 10” in Heuer) for another (matrix 33 of Warren including the powder heat storage material) to obtain predictable results (to transfer heat to the conduits and to store heat to later transfer to the conduits).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuer as applied to claim 1 above as evidenced by US patent application publication number 2009/0217921 to Gilon et al. (Gilon).
Regarding claim 8:
Heuer fails to disclose:

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that fluid conduits of solar energy converters such as the one disclosed in Heuer are designed to withstand temperatures, pressure and chemical agents as disclosed by the claim in order to operate as solar receivers and as further evidenced by US patent application publication number 2009/0217921 to Gilon which shows how solar receivers operate at temperatures in excess of 600 °C and pressures greater than 250 bar (¶0055). Further, the language of the claim such as “resistant to” suggests that any receiver would be capable of fulfilling the language since any material of a conduit would be “resistant to” the temperatures, pressures and chemical agents outlined in the claim even if it would fail in the long term under those conditions.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuer as applied to claim 3 above, and further in view of US patent application publication number 2008/0184789 to Eck et al. (Eck).
Regarding claim 11:
Heuer fails to disclose:
The solar reactor according to Claim 9, including a plurality of said converter devices hydraulically connected to each other, the hydraulic connection including a 
Eck teaches:
	A solar reactor (figure 1) including multiple converter devices/solar receivers (16 and 18) arranged in series and in parallel. Further, the solar reactor includes one or more flow direction and control valves (30, 34 and 60) arranged to control the flow of fluid through the converter devices/solar receivers (16 and 18). Further, the control valves are electrically controlled by a controller/computer (¶0028, 0047, 0057, 0070, 0105).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Heuer to use the converter devices/solar receivers in series and parallel and further control with the fluid through the converter devices/solar receivers with valves that are further controlled electrically by a controller as taught by Eck for the purpose of generating more thermal energy and powering a generator to generate electricity (Eck, ¶0082).
Regarding claim 12:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 11 by Heuer and Eck:
The solar reactor according to Claim 11, wherein said one or more flow direction and control valves (see the control valves incorporated from Eck into Heuer) are electrically or pneumatically controllable (inherent since the valves are controlled by an electronic controller as established in Eck) and can be monitored by means of a computer (see the electronic computer incorporated into Heuer from Eck).  

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuer or Heuer and Eck as applied to claims 9-12 above, and further in view of US patent application publication number 2012/0060418 to Epstein et al. (Epstein).
Regarding claim 13:
Heuer fails to disclose:
A plant for the treatment of an organic fraction of urban solid wastes (FORSU), comprising: 
a pre-treatment section configured for converting said organic fraction of urban solid wastes (FORSU) into an aqueous organic solution; 
a solar reactor according to any of claims 9 to 12,  
a feeder of said aqueous organic solution to said solar reactor, said solar reactor being configured for thermal treatment of the aqueous organic solution, and 
an after-treatment section for reaction products of said solar reactor configured for extracting methane from said reaction products.  
Epstein teaches:
	A plant (figure 1B) for treatment of organic fraction of urban solid waste (biomass) that includes a pretreatment section (see figure 1 below, element C) that turns the biomass into an aqueous organic solution (102), a solar receiver (106), a feeder (P1) of the aqueous organic solution to the solar reactor and an after-treatment section (separators). The system further generates methane (¶0086)
Epstein, ¶0086).

    PNG
    media_image2.png
    467
    594
    media_image2.png
    Greyscale

Figure 2 – figure 1B of Epstein, annotated by the examiner
Regarding claim 14:
All limitations of the claim are taught by the 35 USC 103 rejection of claim 13 above by Heuer and Epstein:
The plant according to Claim 13, wherein said after-treatment section includes one or more thermal energy accumulator devices (see the separators incorporated into Heuer from Epstein which store the separated material that contains or accumulates the thermal energy in these materials of gases) configured for harvesting thermal energy from said reaction products (CO2 and H2+CH4).  

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent application publication number 2007/0161095 to Gurin (see figure 6 which includes a biomass/organic fraction of urban solid wastes system that includes methane recovery (617) and waste heat recovery (629)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WESLEY G HARRIS/Examiner, Art Unit 3746